Citation Nr: 0627443	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was prepared and associated with the claims 
folder.

The claim of entitlement to service connection for PTSD is 
being reopened and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002  rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

2.  The additional evidence received since the March 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

The evidence submitted since the RO's March 2002 rating 
decision is new and material; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  As will be discussed in greater detail below, the 
Board finds that new and material evidence has been 
submitted, and that the claim should be reopened. 

The Board further, finds that additional evidentiary 
development is necessary before this claim can be adjudicated 
on the merits.  This development will be discussed in greater 
detail in the REMAND portion of this document.

II.  New and Material Evidence

The veteran is seeking service connection for PTSD, which he 
contends developed as a result of several stressors 
experienced while on active duty in Vietnam.

The Board notes that the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
PTSD, and to have adjudicated that claim on a de novo basis.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  If the veteran did not serve in combat, the 
stressor(s) must be independently verified by other sources. 

The veteran's claim of entitlement to service connection for 
PTSD has been denied by the RO in several unappealed rating 
decisions, the last of which was issued in March 2002.  In 
that rating decision, the RO acknowledged that there was 
medical evidence showing that the veteran had been receiving 
treatment for PTSD, but denied the claim because there was no 
evidence showing that he had served in combat, or confirming 
that he had experienced an alleged in-service stressor.  As 
explained in that rating decision, the veteran had failed to 
respond to a July 2001 letter inviting him to submit evidence 
in support of his claim, including a statement detailing the 
stressors that he believed caused the claimed PTSD.

Since filing to reopen his claim in November 2003, the 
veteran has submitted additional medical records showing that 
he has continued to receive treatment for PTSD, and that his 
diagnosis has been related by treating physicians to his 
military service.  He has also submitted several statements 
identifying the in-service stressors that he believed led to 
his PTSD.  As will be discussed in greater detail in the 
REMAND portion of this decision, the Board finds that the 
veteran has provided sufficient detail in those statements so 
as to allow VA to seek verification of several of those 
stressors by the U.S. Army and Joint Services Records 
Research Center (JSRRC).

Therefore, the Board believes that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claim of service connection for PTSD.  
To this extent only, the benefit sought on appeal is granted.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject further action as discussed herein 
below.




REMAND

As noted above, the veteran is seeking service connection for 
PTSD.  He essentially contends that his PTSD developed as a 
result of several in-service stressors he experienced while 
serving in Vietnam from March 1968 to June 1969.

In this regard, the Board notes that the veteran has reported 
serving in the "1st Signal Brigade" in Dong Ba Thin for most 
of his period of service in Vietnam.  However, his service 
personnel records reveal only that he served in the "Nha 
Trang Signal Battalion" in Vietnam.  As most of the 
veteran's stressors involve his alleged presence in Dong Ba 
Thin, the Board finds that the JSRRC should be asked to 
confirm whether or not the veteran's service in the Nha Trang 
Signal Battalion could have involved an assignment to Dong Ba 
Thin.

As to the specific in-service stressors that should be 
identified to the JSRRC, the Board notes the veteran's report 
that, immediately after arriving in Vietnam at the Tonsenant 
Air Base, the base came under mortar and rocket attack for 
two days, until he was shipped out to Dong Ba Thin.  He has 
also reported that, in March 1968, he was treated at a field 
hospital in Nha Trang when it also came under mortar and 
rocket attack for several days.  The veteran also reported an 
incident in which an individual he has referred to as 
"Private Knox" shot at fellow soldiers after having a 
mental breakdown, and was taken away.  He noted that this 
incident occurred in November 1968 at Dong Ba Thin, and that 
Private Knox was in the 25th Infantry.

The veteran has also identified two individuals who were 
killed or injured during attacks that he was reportedly 
present for.  The first, named Gutierrez of the 25th 
Infantry, was reportedly killed by a rocket while on guard 
duty at Dong Ba Thin in January 1969.  The second, named 
James Miasato, was reportedly burned during an attack at Dong 
Ba Thin in the Winter of 1968.  

Prior to seeking verification of the aforementioned 
stressors, the Board finds that the veteran should be 
provided another opportunity to give as much detail as 
possible regarding these and other claimed in service 
stressors.  The veteran should be asked to provide specific 
details of the in- service stressful incident(s): date(s), 
place(s), unit of assignment at the time of the event(s), 
description of the event(s), medal(s) or citation(s) received 
as a result of the event(s), and, if appropriate, name(s) and 
other identifying information concerning any other 
individuals involved in the event(s).

Once a response has been received from the JSRRC, the AMC 
should review the information provided by that agency and 
make a determination as to whether any of the veteran's 
alleged in-service stressors have been confirmed.  If it is 
determined that a stressor or stressors did occur, the AMC 
should arrange for the veteran to undergo a VA psychiatric 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him which 
have not been secured previously.

2.  The AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged in-service stressor 
occurring during service, to include the 
dates (to within 60 days), locations, 
units involved, and the names of 
casualties.  Further identifying 
information concerning any other involved 
service personnel, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  

3.  With any additional information 
provided by the veteran, the AMC must 
prepare a summary of the veteran's 
alleged in-service stressors, to include 
those specifically identified by the 
Board herein above.  That summary, a copy 
of the veteran's DD Forms 214 and other 
service personnel records should be sent 
to the JSRRC, which should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  In addition to specifying the 
veteran's alleged stressors, the AMC 
should ask whether or not the veteran's 
service in the "Nha Trang Signal 
Battalion" could have resulted in his 
being stationed in Dong Ba Thin for most 
of his period of service in Vietnam.

4.  Once a response has been received 
from the JSRRC, the AMC must determine 
whether the evidence establishes that the 
veteran participated in combat during 
service, or whether credible supporting 
evidence that any service stressor 
event(s) claimed by the veteran actually 
occurred during service has been 
received.

5.  If combat has been established, 
and/or if credible supporting evidence is 
obtained of any service stressor 
event(s), the RO should arrange for a VA 
psychiatric examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.

6.  Once the above-requested development 
has been completed, the claim of 
entitlement to service connection for 
PTSD must be adjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


